Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1, 6-10 and 20 in the reply filed on November 22nd, 2021 are acknowledged.  Claims 1, 6-10 and 20 have been amended. Claims 11-12 and 14-15 have been withdrawn.  Claims 2-5, 13 and 16-19 have been cancelled. New claims 21-23 have been added. Claims 1, 6-10 and 20-23 are pending.
Action on merits of claims 1, 6-10 and 20-23 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 10 and 21-23 are rejected under 35 U.S.C. 10 as being unpatentable over Koo (US 2008/0220683, hereinafter as Koo ‘683) in view of Kim (US 2016/0087244, hereinafter as Kim ‘244).
Regarding Claim 1, Koo ‘683 teaches an organic light-emitting diode (OLED) display substrate, comprising: 
a thin film transistor (TFT) array layer (220/230), a first electrode (Fig. 2; (260); [0031]), a pixel definition layer (270; [0032]), an organic electroluminescence (OEL) layer (280; [0032]) and a second electrode (290; [0033]) that are arranged on a base substrate (200, [0030]), wherein the pixel definition layer is configured to define a plurality of subpixel regions (501; [0046]); and a reflection structure (the second electrode functions as both an electrode and a reflection layer [0033]) is arranged to surround at least a part of the subpixel regions (see Fig. 2 ), and is capable of reflecting light beams (see para. [0033]) that are transmitted from the OEL layer, to improve luminous efficiency of the OLED display substrate (see para. [0034]);
a groove (Fig. 4, (475); [0041]) surrounds at least a part of the subpixel regions, and the reflection structure is a reflection layer at a side wall of the groove (see para. [0033]); the TFT array layer (410/420) and the pixel definition layer (470; [0041]) surround at least a part of the subpixel regions, the pixel definition layer is arranged on the TFT array layer; and the groove is on a laminated structure consisting of the base substrate (200/205), the TFT array layer and the pixel definition layer surrounding at least a part of the subpixel regions, and a depth of the groove is and smaller than a sum of the thickness of the pixel definition layer, the thickness of the TFT array layer and a thickness of the base substrate..

However, Kim ‘244 teaches a depth of the groove (Fig. 4, (OP1); [0045]) is greater than a sum of a thickness of the TFT array layer (TR; [0056]) and a thickness of the pixel definition layer (29); [0059]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Koo ‘683 by having a depth of the groove is greater than a sum of a thickness of the TFT array layer and a thickness of the pixel definition layer for the purpose of performing the mirror function of reflecting external light incident from the outside and allowing a user to view a mirror surface by the reflection of external light when no image is being displayed (see para. [0063]) suggested by Kim ‘244.
Furthermore, it has been held to be within the general skill of a worker in the art to select the depth of the groove which it is greater than a sum of a thickness of the TFT array layer and a thickness of the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examiner notes that amended Claims 1 contains functional limitation “to improve luminous efficiency of the OLED display substrate” (emphasis added). According to MPEP In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to improve luminous efficiency of the OLED display substrate” is nothing else than the result achieved by the invention. 

Regarding Claim 10, Koo ‘683 teaches display device (see para. [0005]), comprising an OLED display substrate, a printed circuit and a back plate, wherein the OLED display substrate comprises 
a TFT array layer (220/230), a first electrode (Fig. 2; (260); [0031]), a pixel definition layer (270; [0032]), an OEL layer (280; [0032]) and a second electrode (290; [0033]) that are arranged on a base substrate (200, [0030]), wherein the pixel definition layer is configured to define a plurality of subpixel regions (501; [0046]); and a reflection structure (the second electrode functions as both an electrode and a reflection layer [0033]) is arranged to surround at least a part of the subpixel regions (see Fig. 2 ), and is capable of reflecting light beams (see para. [0033]) that are transmitted from the OEL layer, to improve luminous efficiency of the OLED display substrate (see para. [0034]);
a groove (Fig. 4, (475); [0041]) surrounds at least a part of the subpixel regions, and the reflection structure is a reflection layer at a side wall of the groove (see para. [0033]); the TFT array layer (410/420) and the pixel definition layer (470; [0041]) surround at least a part of the subpixel regions, the pixel definition layer is arranged on the TFT array layer; and the groove is 
Thus, Koo ‘683 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a depth of the groove is greater than a sum of a thickness of the TFT array layer and a thickness of the pixel definition layer”.
However, Kim ‘244 teaches a depth of the groove (Fig. 4, (OP1); [0045]) is greater than a sum of a thickness of the TFT array layer (TR; [0056]) and a thickness of the pixel definition layer (29); [0059]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Koo ‘683 by having a depth of the groove is greater than a sum of a thickness of the TFT array layer and a thickness of the pixel definition layer for the purpose of performing the mirror function of reflecting external light incident from the outside and allowing a user to view a mirror surface by the reflection of external light when no image is being displayed (see para. [0063]) suggested by Kim ‘244.
Furthermore, it has been held to be within the general skill of a worker in the art to select the depth of the groove which it is greater than a sum of a thickness of the TFT array layer and a thickness of the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examiner notes that amended Claims 1 contains functional limitation “to improve luminous efficiency of the OLED display substrate” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to improve luminous efficiency of the OLED display substrate” is nothing else than the result achieved by the invention. 

Regarding Claim 21, Kim ‘244 teaches the TFT array layer (TR; [0039]) is provided with an opening (OP1; [0045]) surrounding at least a part of the subpixel regions (A1), and a portion of the pixel definition layer (29) is arranged in the opening (see Fig. 4).  

Regarding Claim 22, Kim ‘244 teaches the reflection layer (72; [0040]) comprises a first portion and a second portion, the first portion is not parallel to the TFT array layer, and the second portion is parallel to the TFT array layer (see Fig.4).  

Regarding Claim 23, Kim ‘244 teaches the reflection layer (72) is of a V-shaped or trapezoidal cross section (see Fig. 4), and the V-shaped or trapezoidal cross section is perpendicular to an extension direction of the groove.
In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo ‘683 and Kim ‘244 as applied to claim 1 above in view of Yudasaka (US 2002/0089497, hereinafter as Yuda ‘497) as an evidence.
Regarding Claims 6 and 20, Koo ‘683 teaches the first electrode (260) is a transparent electrode (ITO; [0034]), the second electrode is a reflective metal electrode (Al; [0033]), and the reflection layer is made of a same material as the second electrode.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the reflection layer is made of a same material as the second electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (also see Fig. 3C of Yudasaka, US 2002/0089497, an aluminum protective film (60; [0057]) formed on the aluminum electrode; [0014]). 

Regarding Claim 7, Koo ‘683 teaches the TFT array layer is provided with an opening surrounding at least a part of the subpixel regions (see Fig. 4), and a portion of the pixel definition layer is arranged in the opening.  

Regarding Claim 8, Koo ‘683 teaches the reflection layer (290) comprises a first portion and a second portion, the first portion is not parallel to the TFT array layer, and the second portion is parallel to the TFT array layer (see Fig. 2).  

Regarding Claim 9, Koo ‘683 teaches the reflection layer is of a V-shaped cross section (see Fig. 4), and the V-shaped cross section is perpendicular to an extension direction of th
Furthermore, it has been held to be within the general skill of a worker in the art to have the reflection layer is of a V-shaped on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 6-10 and 20-23 filed on November 22nd, 2021 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829